

117 S1509 IS: Fair Access to Small Business Lending Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1509IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo expand access to capital in underserved markets by providing resources for the Small Business Administration to approve additional Non-Federally Regulated Lenders to make business loans guaranteed by the Small Business Administration to small business concerns in low-income and moderate-income neighborhoods. 1.Short titleThis Act may be cited as the Fair Access to Small Business Lending Act.2.Fair access to small business lendingSection 7(a)(17) of the Small Business Act (15 U.S.C. 636(a)(17)) is amended—(1)by striking (17) The Administration and inserting the following:(17)Authorization of lenders(A)In generalThe Administration; and(2)by adding at the end the following:(B)Access to capital for underserved markets(i)DefinitionsIn this subparagraph—(I)the term covered Non-Federally Regulated Lender means a Non-Federally Regulated Lender (as defined in section 120.10 of title 13, Code of Federal Regulations, or any successor thereto) that—(aa)has not been approved to make loans guaranteed under this subsection; and(bb)meets the applicable criteria for authorizing lenders to make loans guaranteed under this subsection; and(II)the term low or moderate-income neighborhood means a neighborhood that is a low-income neighborhood or a moderate-income neighborhood, for the purposes of the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.).(ii)Initiative(I)In generalThe Administrator, acting through the Office of Credit Risk Management, shall carry out an initiative to authorize covered Non-Federally Regulated Lenders to make loans guaranteed under this subsection that is targeted to expanding the availability of loans guaranteed under this subsection to small business concerns that are located in a low or moderate-income neighborhood.(II)AuthorityUnder the initiative under subclause (I), the Administrator may not approve a covered Non-Federally Regulated Lender to only be eligible to make loans guaranteed under the Community Advantage Pilot Program of the Administration. (III)LendersA covered Non-Federally Regulated Lender that becomes authorized to make loans guaranteed under this subsection under the initiative under subclause (I) shall ensure that not less than 50 percent of the loans made by the covered Non-Federally Regulated Lender that are guaranteed under this subsection are made to small business concerns that are located in a low or moderate-income neighborhood.(iii)FundingFor fiscal year 2021, and each fiscal year thereafter, there is appropriated to the Administrator, out of any money in the Treasury not otherwise appropriated, such sums as are necessary to carry out the initiative under clause (ii)..